SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

377
CA 15-01378
PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF STATE OF NEW YORK,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

NUSHAWN WILLIAMS, ALSO KNOWN AS SHYTEEK
JOHNSON, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR
RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(John L. Michalski, A.J.), entered July 30, 2015. The order denied
the motion of respondent to vacate an order entered March 3, 2014.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of State of New York v Williams
([appeal No. 1] ___ AD3d ___ [May 6, 2016]).




Entered:    May 6, 2016                         Frances E. Cafarell
                                                Clerk of the Court